Scott, J.
(dissenting). — I concur in the result as to all the appellees excepting Brown and Johnson, on the ground that except as to these two there was no proof by the lienors that their claims had not been paid. I think that in a case like this, where the claimants had contracted and dealt with another than the owner of the property in relation to the matters out of which their claims arose, the burden of proof was upon them to show that the respective sums claimed were still due and owing them, as these were matters as to which the owner might and probably would have no knowledge, and that such circumstances are sufficient to take it out of the general rule in relation to the proof of payments. While payment is usually an affirmative defense, yet, where property of a third person is attempted to be taken by operation of law to satisfy a claim against another party, the plaintiff should prove all facts necessary to entitle him to the relief prayed for. Lien claimants are required to swear that the amount claimed is justly due in order to obtain a lien, and they should also be required to prove their claim at the trial in cases like this. I can see no reason why a lien cannot be had and enforced on a street railway, including such franchise or right-of-way as may be connected therewith in the use of the street itself, under chapter 138 of the code, without any strained construction or interpretation of its provisions; and the case of Kellogg v. Littell & Smythe Mfg. Co., 1 Wash. 407, cited, does not conflict therewith. The company certainly had the right to operate its road on the streets where it was laid. It would not be contended that a lien cannot be had on a building erected by a lessee on leased land, together with the right of the lessee in the land itself, in so far as the same should be necessary to the use of the building, where the lessee had the right to erect and use the building, and there is little difference in principle between such a case and this one. As to Brown and Johnson, I think the judgment should have been affirmed.